NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 18 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TATYANA EVGENIEVNA                              No. 19-17286
DREVALEVA,
                                                D.C. No. 3:19-cv-01454-WHA
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

UNITED STATES OF AMERICA; et al.,

                Defendants-Appellees,

and

PETER O’ROURKE,

                Defendant.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Tatyana Evgenievna Drevaleva appeals pro se from the district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment dismissing her action under the Administrative Procedures Act related to

her appointment for a position with the Department of Veterans Affairs. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal for lack of subject matter jurisdiction. Mangano v. United States, 529
F.3d 1243, 1245 n.2 (9th Cir. 2008). We affirm.

      The district court properly dismissed Drevaleva’s action because it is

precluded by the Civil Service Reform Act (“CSRA”). See Brock v. United States,

64 F.3d 1421, 1425 (9th Cir. 1995) (“The CSRA is the exclusive remedy for all

prohibited personnel actions.”).

      The district court did not abuse its discretion by denying Drevaleva’s post-

judgment Federal Rule of Civil Procedure 60(b) motion because Drevaleva failed

to demonstrate any basis for such relief. See Sch. Dist. No. 1J, Multnomah Cty.,

Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review, and grounds for reconsideration under Rule 60).

      All pending motions are denied as moot.

      AFFIRMED.




                                         2                                     19-17286